Citation Nr: 0901823	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  97-32 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for soft tissue growths 
as secondary to service-connected right knee disability, and 
if so, whether the claim may be granted.  

2.  Entitlement to an increased (compensable) rating for 
right thumb crush fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active service from December 1941 to May 1943 
and from April 1944 to June 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In May 2005 and December 2006, the Board 
remanded the issues listed on the title page, and they are 
now before the Board for further appellate consideration.  

The issue of entitlement to service connection for recurrent 
soft tissue growths as secondary to the veteran's service-
connected right knee disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Other matters

Review of the record indicates that the veteran has argued 
that he has chondrosarcoma and sterility, which he believes 
are due to VA X-ray therapy for his right knee he received at 
Wadsworth VA General Hospital in Los Angeles, California, in 
1950.  The Board refers these matters to the RO for 
clarification and action as appropriate.  



FINDINGS OF FACT

1.  In a January 1984 rating decision, the RO denied service 
connection for a soft tissue growth, described as residuals 
of excision of skin growth, right knee, diagnosed as benign 
myxoid neurofibroma; in a letter dated in February 1984, the 
RO informed the veteran that it had denied service connection 
for benign tumor removed from the right knee and provided the 
veteran notice of his appellate rights; he did not appeal.  

2.  Evidence added to the record since the January 1984 
decision, including VA and private medical records not 
previously of record, is not cumulative of evidence 
previously of record, bears directly and substantially on the 
matter under consideration, and is so significant that it 
must be considered to fairly decide the merits of the claim 
of entitlement to service connection for soft tissue growth, 
right knee, including residuals of skin growth, right knee, 
diagnosed as benign myxoid neurofibroma.  

3.  Residuals of the veteran's service-connected right thumb 
crush fracture include abnormal growth of the nail and 
complaints of pain on impact; there is full range of motion 
of the right thumb and all fingers of the right hand.  



CONCLUSIONS OF LAW

1.  The January 1984 RO decision that denied service 
connection for a benign myxoid neurofibroma, status post 
excision, right knee, is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  Evidence received since the January 1984 RO decision that 
denied service connection for benign myxoid neurofibroma, 
status post excision, right knee, is new and material; the 
claim for service connection for soft tissue growths, right 
knee, described as residuals of skin growth, is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).  

3.  The criteria for an increased (compensable) rating for 
residuals of the veteran's service-connected right thumb 
crush fracture have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a Diagnostic Codes 5224, 5228 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

The Veterans Claims Assistance Act (VCAA), in part, describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In this case, 
the Board finds that VA has substantially satisfied the 
duties to notify and assist relative to the issue of whether 
new and material evidence has been presented to reopen the 
previously denied claim of entitlement to service connection 
for soft tissue growth, right knee, including residuals of 
skin growth, diagnosed as benign myxoid neurofibroma.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this aspect of the appeal given the favorable 
nature of the Board's decision regarding reopening the 
veteran's service connection claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, what information and 
evidence VA will obtain, and what information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

These notice requirements apply to all five elements of a 
service connection claim: veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With regard to increased evaluation claims, the United States 
Court of Appeals for Veterans Claims (Court) has found that, 
at a minimum, adequate section 5103(a) notice requires that 
VA notify the claimant that to substantiate an increased 
rating claim:  (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increased in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In this case, the RO adjudicated the matter of an increased 
rating for the veteran's service-connected right thumb crush 
fracture in a rating decision dated in June 1997, and the RO 
accepted as a notice of disagreement a statement received 
from the veteran in October 1997.  The RO issued a statement 
of the case in October 1997, and in November 1997, the 
veteran filed a VA Form 9, Appeal to Board of Veterans' 
Appeals, which the RO accepted as the veteran's substantive 
appeal.  

In a letter dated in August 2005, the VA Appeals Management 
Center (AMC) notified the veteran that it would be developing 
evidence concerning his appeal and said it was working on 
entitlement to a compensable rating for residuals of a right 
thumb crush fracture.  The AMC said it would make reasonable 
efforts to help him get evidence and would try to help him 
get such things as medical records, employment records from 
other Federal agencies.  The AMC told the veteran that to 
establish entitlement to an increased evaluation, the 
evidence must show that his service-connected disability had 
gotten worse.  The AMC notified the veteran that he could 
submit evidence showing his right thumb crush fracture had 
increased in severity.  The AMC explained that this evidence 
could be a statement from his doctor, containing physical and 
clinical findings, the results of laboratory tests, and the 
dates of examinations and tests.  The AMC told the veteran 
that he could also submit statements form other individuals 
who are able to describe from their knowledge and personal 
observations in what manner his disability had become worse.  
The AMC requested that the veteran furnish the dates and 
location of treatment if he had recently received treatment 
at a VA facility or treatment authorized by VA; the AMC 
explained that it would then obtain the reports of such 
treatment.  In addition, the AMC told the veteran that if he 
had not recently been examined or treated by a doctor and he 
was unable to submit other evidence of increased disability, 
he could submit his own statement describing his symptoms, 
their frequency and severity, and additional disablement 
caused by his disability.  

In addition, in a June 2007 letter to the veteran, the AMC 
discussed the assignment of disability ratings and effective 
dates.  The AMC explained that depending on the disability 
involved, it would assign a rating from 0 percent to as  much 
as 100 percent and that VA uses a schedule for evaluating 
disabilities that is published as title 38 Code of Federal 
Regulations, Part 4.  The AMC explained that in determining 
the disability rating it considered evidence of the nature 
and symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and its symptoms on 
employment.  The AMC told the veteran that if he had any 
information or evidence that he had not previously told VA 
about or had not submitted, and that information or evidence 
concerned the level of his disability, he should submit it or 
tell VA about it.  The AMC stated that examples of evidence 
the veteran should identify included:  information about on-
going treatment records, including VA or other federal 
treatment records he had not previously told VA about; recent 
Social Security Administration determination; statement from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; or statements discussing his disability symptoms 
from people who have witnessed how they affect him.  The AMC 
reiterated that it would get any federal records he told VA 
about and that while he was responsible for getting any 
private records he identified, the AMC would try to help him 
if he requested the AMC to do so.  In the same letter, the 
AMC described the kind of evidence considered in determining 
an effective date and provided examples of the evidence the 
veteran should identify or provide.  

The Board is aware that the August 2005 and June 2007 VA 
letters do not contain the level of specificity set forth in 
Vazquez-Flores.  The Board finds, however, that any notice 
error was not prejudicial because review of the record 
demonstrates that the veteran was provided with information 
sufficient for a reasonable person to have understood what is 
necessary to substantiate his increased rating claim.  In 
this regard, the contents of both letters provided the 
veteran notice of what the evidence must show, the types of 
evidence he should provide and what evidence he should 
obtain.  The veteran had the opportunity to respond to all 
this information, the claim was subsequently readjudicated by 
the AMC, and the AMC issued a supplemental statement of the 
case in September 2008.  Moreover, the veteran had 
representation throughout the adjudication of his claim, 
which is a factor that may be considered by the Board.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438.  Based on the 
foregoing, the Board finds that a reasonable person would 
have understood from the information that VA provided to the 
veteran what was necessary to substantiate a higher rating 
for right thumb crush fracture and concludes that he had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007).  

As to the duty to assist, VA medical records have been 
obtained, and the veteran has been provided a VA examination 
pertinent to his claim.  The veteran's representative pointed 
out that the veteran's most recent VA examination was in 
Marc 2006 and has argued that the Board should consider 
remanding the matter of an increased rating for completion of 
a VA examination to determine the current level of disability 
due to the right thumb crush fracture.  

The Board acknowledges that where the record does not 
adequately reveal the current state of disability, the duty 
to assist requires a thorough and contemporaneous medical 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(where appellant complained of increased hearing loss two 
years after his last audiology examination, VA should have 
scheduled the appellant for another examination).  In this 
case, the Board has reviewed the March 2006 VA examination 
report and finds it reflects a thorough examination that 
considered the veteran's military history along with his 
post-service occupational and social history.  The Board 
concludes the examination was adequate, and as neither the 
veteran nor the representative has contended a change or 
increase in severity of his right thumb crush fracture since 
the March 2006 examination, there is no requirement for a 
remand. 

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the veteran relative to 
the claim decided here, and thus, no additional assistance or 
notification is required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Background

Service medical records show that while aboard the 
minesweeper, USS YMS 101, in mid-December 1942 the veteran 
accidently closed the chart house door on his right thumb.  
Examination revealed a compound fracture of the terminal 
phalanges of the right thumb.  The wound was cleaned, and the 
thumb nail was removed.   The wound was closed with silk 
sutures, with one suture located on the dorsal surface at the 
base of the nail.  The thumb was placed in a plaster cast.  
Approximately two weeks later, in late December 1942, the 
veteran was transferred to U.S. Naval Mobile Hospital, No. 2.  
On admission, examination revealed a curvilinear incision 
across the right thumb behind the nail with maceration of the 
end of the thumb.  X-ray of the right thumb showed a 
transverse comminuted fracture through the middle of first 
distal phalanx; the fragments were in good alignment.  

In early January 1943, during hospitalization, the veteran 
complained of recurrent appearance of a mass in his right 
knee joint.  X-rays were normal, and there was no clinical 
evidence of abnormality.  At that time, it was reported that 
the thumb was granulating well.  As of mid-January 1943, the 
right thumb was splinted.  Approximately a week later, it was 
noted that on X-ray examination, an inter-condylar view of 
the right knee showed a possible small osteochondritis body.  
The thumb was noted to be healing slowly, and a week later, 
in late January 1943, the thumb splint was removed.  On 
clinical examination in late January 1943, a small bony-hard 
loose body was felt in the medial side of the right knee 
joint.  

In early February 1943, during the continuation of 
hospitalization, the veteran underwent removal of foreign 
body from the right knee joint.  The findings were that the 
knee joint contained many "rice bodies" and one 0.5 by 0.5 
by 1.5 centimeter free osteochondritis body.  It was stated 
that all were removed.  The diagnosis was osteochondritis 
dessicans, right knee.  Approximately a week later, it was 
noted there was a pathology report of "rice bodies" - 
hyaline cartilage.  During the remainder of hospitalization 
at the mobile hospital the knee gradually improved, and 
exercises were given.  In late March 1943, the veteran was 
transferred, via the USS KENMORE (AP 62), to the U.S. Naval 
Hospital, Treasure Island, California, for Medical Board 
proceedings related to findings of emotional instability.  
Upon admission to the U.S. Naval Hospital, Treasure Island, 
it was noted that the right thumb and right knee had healed 
entirely, with no sequelae.  The veteran walked normally, 
with no limp.  

In December 1944, the veteran filed a claim for service 
connection for his thumb injury and knee injury.  At a VA 
examination in March 1945, the veteran reported that he had 
fallen down aboard ship in November 1942 and injured his 
right knee, which he had first injured in 1940, before 
service.  He also reported that he injured his right thumb 
during service.  Throughout the examination report, the 
physician wrote left thumb instead of right thumb, and found 
there was deformity of the nail and soft tissue.  He found no 
limitation of motion and said residuals of crush injury were 
well healed.  As to the right knee, he found no limitation of 
motion, but noted extremes of flexion and squatting caused 
some pain.  X-rays of the right knee were normal.  The 
clinical diagnosis was residuals, postoperative 
osteochondritis, right knee, synovitis and more 
osteochondritis particles present.  

In a rating decision dated in March 1945, the RO granted 
service connection for residuals, post-operative 
osteochondritis, right knee (synovitis and more 
osteochondritis particles present) with a 10 percent rating 
from the day following the receipt of the claim in 
December 1944 and granted service connection for residuals of 
crush, terminal phalanx, left thumb, with a noncompensable 
rating from December 1944.  In its June 1997 rating decision, 
the RO noted that the March 1945 rating decision had 
mistakenly shown the service-connected disability as fracture 
of the left thumb and stated that correction was made to 
fracture right thumb with its June 1997 rating decision.  At 
that time it denied a compensable rating.  

Post-service medical records show the veteran was admitted to 
a VA hospital in August 1949.  He was noted to have history 
of a previous arthotomy of the right knee for rice bodies.  
He reported that he had subsequently had several attacks of 
locking or blocking, and on several occasions had been able 
to manipulate a loose body against the medial collateral 
ligament of the right knee.  On admission examination it was 
noted there was a tiny nodule behind the scar on the outside 
of the medial collateral ligament, right knee.  In 
August 1949, a few days after hospital admission, the right 
knee joint was opened by means of a medial parapatellar 
incision.  Synovial adhesions were present, and the medial 
meniscus had a thin bucket-handle tear.  In addition, there 
was chondromalacia of the distal pole of the patella and the 
intercondylar groove on the anterior surface of the femur.  
The medial meniscus was excised and cartilage was debrided, 
both from the patella and intercondylar notch.  Post-
operatively, the veteran had increased grating in the 
patella, increased fluid in the knee joint, and a sense 
insecurity when he walked.  In October 1949, while VA 
hospitalization continued, the veteran underwent a right 
patellectomy.  Postoperatively, there was a moderate amount 
of swelling, the veteran ran a fever for a time.  The knee 
joint was tapped and produced only serous fluid, with no 
evidence of infection.  He was involved in an auto accident 
while on pass in November 1949, and sustained bruises to his 
back and right knee.  He was discharged from the hospital in 
December 1949.  

The RO assigned a temporary total rating for the veteran's 
right knee disability from September 1949 returning to a 
10 percent rating after hospital discharge in December 1949.  
At a VA examination in January 1950, the veteran complained 
of right knee pain and instability.  On examination, the 
physician noted a moderate, lateral, weight-bearing 
instability with relaxation of the medial collateral 
ligament.  The knee was tender and swollen with tender scars.  
The clinical diagnosis was post-operative residuals, medial 
menisectomy, right knee with unstable joint, and 
patellectomy, right knee.  X-rays of the right knee showed 
absence of the patella.  The radiologist noted many small 
islands of calcified bodies in the region of the patella.  In 
a February 1950 rating decision, the RO assigned an increased 
rating, to 30 percent for the right knee from the date of the 
VA examination in January 1950.  

In a June 1950 memorandum, a VA physician of the X-ray 
department of a VA hospital stated that the veteran was to 
get a course of X-ray treatments to his knee, and had 
appointments on four separate days in June 1950.  The 
physician stated the veteran might receive additional 
treatments following this course.  

In rating decision dated in November 1950, the RO continued 
the 30 percent rating for the right knee based on VA 
outpatient records showing that the veteran had returned to 
work, but in mid-1950 after two weeks of work he reported 
pain in both his posterior thigh and calf muscles.  He was 
advised to wear his knee brace.  In the November 1950 rating 
decision, the RO noted that the residuals of injury to the 
right thumb were rated as noncompensable, and the outpatient 
report did not show material change in that condition. 

VA X-rays of the right knee taken in December 1952 revealed 
the absence of the patella; there were numerous calcific 
calcifications into the region of the patella and patellar 
tendon.  There was calcification into the lateral, tibial 
collateral ligament.  At an orthopedic clinic visit on the 
same date in December 1952, the veteran reported continued 
pain in the right knee.  Examination revealed practically 
complete extension and flexion.  There was some slight 
crepitus with motion.  The physician said there was a 
superficial round bony feeling similar in shape and size to a 
normal patella.  He said that lying distal and somewhat 
lateral to this was another calcific mass that moved 
separately.  The veteran was given a hydro-cortone injection 
in the knee joint on that visit and another a week later.  
The veteran did not feel they were beneficial, and they were 
discontinued.  In a February 1953 rating decision, the RO 
continued the 30 percent rating for the right knee.  

At a VA examination in June 1954, the veteran complained of 
pain in the right knee and said that it gave way with no 
warning.  On examination, there was no false motion of the 
right knee.  There was marked crepitation of the right knee 
and slight limitation of flexion.  The physician said that a 
palpable mass in the patellar area was freely movable and 
suggested regeneration of the patella.  There was also an 
adjacent calcification mass, and there were three healed 
surgical scars, which were slightly tender to palpation.  
X-rays of the right knee revealed the absence of the patella; 
there were numerous areas of calcific deposits in the patella 
region.  In a rating decision dated in June 1954, the RO 
continued the prior ratings.  VA orthopedic records dated in 
September 1956 showed continued complaints of right knee pain 
and essentially unchanged examination, after which the RO, in 
an October 1956 rating decision, continued the 30 percent 
rating for the right knee.  Based on review of VA orthopedic 
clinic reports dated from 1954 to 1959, all of which show the 
veteran complained of continuing right knee pain and some 
swelling, but examination revealed no instability, the RO, in 
a May 1959 rating decision, stated the condition was now 
considered static, and assigned a 20 percent rating from 
July 1959.  

The veteran underwent VA hospitalization from September 1972 
to October 1972 for treatment of a back injury after a fall, 
which the veteran attributed to giving way of his right knee.  
The hospital summary states that a right arthrogram was 
essentially normal with previous patellectomy and previous 
calcification in the patellar fossa.  It was noted that the 
veteran was quite concerned about two superficial cutaneous 
nodules at the site of his old right knee scar.  In the 
hospital summary, it was stated that a dermatology 
consultation was obtained, and the impression was probable 
keloid.  The final diagnoses reported in the hospital summary 
were fracture of lamina of L2 lumbar spine and pathological 
personality disorder.  

In a rating decision dated in December 1972, the RO denied 
service connection for fracture of lamina, L2, and continued 
a 20 percent rating for post-operative residuals, right knee.  
The veteran filed a notice of disagreement, and during the 
course of the appeal submitted a June 1973 letter from an 
orthopedist who had previously worked for VA.  He noted the 
veteran's history as including removal of the right patella 
in 1949.  He also noted the veteran had undergone radiation 
therapy for "joint mice" in the knee area in 1950 but said 
the cells grew faster instead of being retarded, so therapy 
was discontinued.  The veteran gave a history of his right 
knee beginning to give out on him in August 1972 with 
hospitalization following a fall while going down stairs.  
The physician noted the veteran was last seen by him in 
March 1973 and that the veteran walked with a limp, had a 
scar over the patella area with full flexion and extension, 
and the collateral and cruciate ligaments were stable.  He 
said there was gross atrophy of the thigh, and X-rays 
revealed a patellectomy had been carried out.  

The veteran continued his appeal, and in a decision dated in 
June 1974, the Board denied an increased rating for post-
operative residuals of the right knee and denied service 
connection for fracture of the lamina of the second lumbar 
vertebra.  

In July 1979, the RO received records for the veteran from 
The Permanente Medical   Group dated from March 1976 to 
March 1979.  In a record dated in September 1976 it was noted 
that the veteran gave a history of removal of soft tissue 
from the right knee 5 years earlier.  The impression after 
examination was small fibromatic mass, right knee.  He was 
referred to another physician for excision of soft tissue 
mass, right knee.  In October 1977, the veteran was seen 
after having fallen on his right knee.  It was noted that he 
was status post patella removal and also had a tumor removed 
from skin over the knee.  

In a VA outpatient record dated in July 1980, it was noted 
that the veteran's had a two week history of having developed 
severe pain in the right lower extremity becoming worse with 
weight bearing.  It was noted that the veteran was primarily 
concerned whether or not the "growth" in his right knee was 
causing the pain and would respond to surgical treatment.  
The physician examined the back, but did not mention 
examination of the right knee.  

A VA medical certificate shows that in June 1981, the veteran 
complained of severe pain from his right leg to his right hip 
and said he had a growth in his right knee.  The veteran 
reported new growth on the right knee and said he had surgery 
for benign tumors three times in the past.  Examination of 
the right knee revealed two movable subcutaneous lesions.  
The veteran was seen in the VA orthopedic clinic on the same 
date in June 1981 and reported increasing pain in the right 
femur with a past history of multiple problems including 
prostatic disease.  It was noted that he was scheduled to be 
seen by General Surgery for recurrent soft-tissue masses 
about the right knee, previously excised.  Examination of the 
thigh and knee revealed no specific abnormalities except the 
soft-tissue masses and residuals of the patellectomy.  The 
physician said X-rays revealed no evidence of bony 
destruction.  

The veteran was seen later that day in June 1981 in a VA 
surgery consultation.  It was noted he had a history of a 
patellectomy in 1949 and now had a new "cystic" type lesion 
on the lower lateral pole of the right knee.  Examination 
revealed a soft, mobile, nontender 1 by 1 centimeter nodule 
on the inferior lateral side of the right pole.  There was a 
cystic, bluish 1/2 by 1/2 centimeter nodule in scar tissue on the 
superior medial aspect of the right knee.  The assessment 
was:  (1) lipoma or cyst - benign; and (2) probable nevus 
lobe.  

A week later, still in June 1981, the veteran was seen by 
another VA surgeon who noted the veteran's history of injury 
of the right knee and patellectomy.  It was noted that the 
veteran had recently been seen in triage and was sent to the 
surgery clinic because of some subcutaneous lumps around the 
knee, one medial and superior to the operative site and the 
other in the scar.  The physician said it was bluish and 
certainly could be a dilated vein due to interruption of the 
saphenous.  He said the other one, which was below the knee 
and lateral, felt more cystic and firm.  He said it could be 
a lipoma or sebaceous cyst or a benign lump of some sort.  
The physician said this was fundamentally an orthopedic 
procedure and he would not recommend any excision around the 
area of trouble until the pathology inside was understood.  
He noted that the veteran was scheduled to have an 
arthrogram.  In a VA orthopedic clinic progress noted dated 
in July 1981, the orthopedist stated he reviewed the 
arthrogram and said it was negative except for surgical 
absence of the medial meniscus and patella.  He said the 
veteran did not request surgery at that time.  

At a VA examination in December 1981 the veteran gave a 
history of a right knee injury and surgery in service and 
surgery in 1949 including removal of the "whole thing."  He 
reported that in 1972 a tumor had been removed from the right 
knee.  He complained of continuing pain in his right leg and 
up through the groin area.  On examination, the right knee 
appeared slightly swollen in comparison to the left, and 
there were several operative scars on the anterior-medial 
surface.  There was full extension and flexion of the right 
knee, and ligaments were intact.  The examiner said there was 
a cutaneous cyst-like lesion, one by one centimeter, on the 
lateral aspect of the right knee.  In a December 1981 rating 
decision, the RO continued the 20 percent rating for post-
operative residuals, right knee.  

A VA medical certificate dated in August 1982 shows that that 
he was seen with complaints of chills, fever, coughing, and 
aching all over.  He gave a history of a patellectomy.  It 
was noted he had a cyst on his right knee which was mobile.  

Records received from The Permanente Group in December 1983 
show that in January 1983, the veteran complained of chronic 
leg pain and said he wanted treatment of the knee lump.  In 
February 1983, the veteran was seen for removal of a lump on 
the right knee, patella area, and it was noted he had had a 
patellectomy.  After skin preparation with Betadine, the lump 
on the right knee was removed under local anesthesia.  The 
specimen was sent to the laboratory.  A week later, the wound 
on the right knee was described as OK, with no sign of 
infection.  It was noted that the pathology report had not 
yet been received.  

A pathology report from The Permanente Group dated in 
April 1983 stated that regarding the lump on the right knee, 
multiple microscopic sections of the lesion revealed a 
somewhat haphazard arrangement of spindle shaped cells with 
irregular sometimes hyperchromatic nuclei in a myxoid and 
fibrocollagenous background.  He said that malignancy was not 
identified.  The diagnosis was myxoid neurofibroma, lesion 
from right knee.  The pathologist referred to what he said 
was an attached AFIP (Armed Forces Institute of Pathology) 
report, but the AFIP report was not among the records 
received in December 1983.  

In a VA progress note dated in April 1983, it was noted that 
the veteran reported that his leg was better status post 
removal of a myxoid neurofibroma of the knee.  In a VA 
orthopedic clinic note dated in September 1983, it was noted 
that the veteran had previously been evaluated by a VA 
physician regarding soft-tissue tumors in the right knee and 
had excision just distal and lateral to the patella at Kaiser 
and the pathologic diagnosis was myxoid neurofibroma.  It was 
also noted that no treatment was carried out following the 
removal of the neurofibroma, but the veteran reported he 
continued to have symptoms in the right knee with pain and 
crepitus.  After clinical examination and review of X-rays, 
the orthopedist's impression was that the veteran had 
degenerative changes in the right knee between regenerated 
ossicles in the region of the former patella and the distal 
femur.  He said the veteran's symptoms and disability were 
permanent, and he said that surgical resection of the re-
formed patella was not warranted.  

Among the records received from The Permanente Group in 
December 1983 was a progress note dated in October 1983 in 
which it was noted that the veteran reported that his right 
patella was removed in 1949 followed by calcification and 
bone formation on the distal quadriceps tendon.  The veteran 
said it was getting worse with some aching and said he wanted 
biopsy of the new bone.  The examiner noted bony induration 
on the distal quadriceps tendon and referred the veteran to 
the orthopedic clinic.  In an orthopedic clinic note dated in 
November 1983, it was noted that the veteran presented an 
extensive and rambling story referable to his right knee and 
his main concern was pain of an aching quality and mechanical 
in type, which had persisted over time.  It was noted he had 
had at least three operative procedures including partial and 
subsequently complete patellectomy.  The physician noted that 
the veteran had a history of concern about a lack of an 
initial biopsy of a tumor that was subsequently excised and 
confirmed as benign.  The physician noted the veteran still 
carried a mild cancer phobia for this, although it was a 
benign myxoid neurofibroma.  

On examination of the right knee at The Permanente Group in 
November 1983, there was mild decrease in girth and some 
weakness subjectively although the veteran extended fully 
wand was able to walk without a significant limp.  The 
physician stated there was a structure mineralized in the 
patellar tendon conforming to a large degree to the shape of 
the patella.  There was minimal crepitus with full range of 
motion.  The right knee was otherwise stable.  The physician 
said that X-rays revealed dystrophic calcium throughout the 
region of the patellar bed.  He said he would suggest the 
veteran's aching quality pain was due to clinical and X-ray 
indications of some mild early arthritic change.  He stated 
that he did not feel that the dystrophic calcification 
warranted biopsy.  

In a rating decision dated in January 1984, the RO continued 
the 20 percent rating for the service-connected right knee 
disability.  In addition, the RO denied service connection 
for residuals of excision of a benign soft tissue tumor from 
the right knee, diagnosed as myxoid neurofibroma.  In the 
rating decision, the RO stated that the etiology of this 
benign tumor was unknown, but there was no reasonable 
probability of a causal relationship between the tumor and 
the veteran's service-connected right knee disability.  The 
RO informed the veteran of its decision in a letter dated in 
February 1984 and provided notice of his appellate rights.  
The veteran did not file a notice of disagreement with the 
January 1984 RO decision.  

Evidence added to the record subsequent to the January 1984 
RO decision includes duplicates of some of medical records 
that were previously of record.  

Other evidence added to the record includes the report of a 
VA arthrogram of the right knee in July 1971.  The 
radiologist reported it showed the medial meniscus had been 
removed and there as a little narrowing of the knee joint 
medially.  The lateral meniscus was intact, and cruciate 
ligaments were intact.  The radiologist said that multiple 
bone fragments in the region of the patella and patellar 
tendon appeared to be outside of the knee joint.  

The added evidence includes a mid September 1972 VA X-ray 
report concerning the right knee, and it showed 
osteochondromatosis in the area of the previous patellectomy.  
At a VA outpatient visit in September 1972, the veteran 
complained of right knee pain and growths on his right knee.  
He gave a history of right knee injury in service and 
subsequent removal of the patella.  He said some growths 
occurred and he was given radiation treatments, but the 
growths grew faster.  He said the present growth was of one 
year's duration and was painful.  On examination, there were 
three small reddish nodules, each 1/2 inch in diameter.  They 
were soft, movable, and very tender on the medial right knee.  
The examiner described scars on the right knee and said the 
right patella was absent.  The diagnoses were status post 
patellectomy, right knee, and neuromata, right knee.  

Also added to the record were VA reports prepared while the 
veteran was hospitalized from September 1972 to October 1972.  
They include a September 1972 VA X-ray of the right knee and 
reports of a VA right knee arthrogram and a VA dermatology 
consultation, both dated in October 1972.  X-ray findings 
included total shattering of the right patella.  The 
radiologist's impression as to the arthrogram was essentially 
normal arthrogram with previous patellectomy and previous 
calcification in the patellar fossa.  The dermatologist noted 
the veteran had two superficial cutaneous nodules of soft 
consistency at the site of a scar on the right knee.  They 
were a little less than one centimeter in size.  The veteran 
stated he had had them for the past six months and said they 
enlarged while he was on his feet.  The impression was 
probable keloid.  

Other added records include a December 1972 VA dermatology 
consultation report in which it was noted the veteran had a 
six-month history of lesion on the right medial knee, which 
increased in size on standing.  It was described as a one-
centimeter flesh-colored papule.  The impression was neural 
nevus, ? eccsine acrospioroma.  The physician excised the 
lesion and closed with sutures.  A VA pathology report dated 
in December 1972 stated that on microscopic inspection the 
tumor nodule contained what appeared to be two types of 
cells.  One type was that of elongated, spindle type of 
fibroblastic cells with eosinophilic cytoplasm, and the other 
type of cell was small, round, and slightly hyperchromatic.  
Along the nodular margin there were some areas of irregular 
neural fibro-like bundles extending into the surrounding 
dermis.  The diagnosis was neurofibroma.  In a consultation 
report dated in mid-December 1972, it was noted that biopsy 
showed neurofibroma.  The wound was erythematous without 
purulence.  

Evidence added to the record includes a Kaiser surgery clinic 
note dated in September 1976 in which it was noted the 
veteran had a soft tissue lump above his right knee and that 
it would be removed when the veteran so desired.  

Other evidence added to the record includes a VA orthopedic 
clinic progress note dated in early October 1979.  The 
veteran gave a history of knee injury in service and surgical 
procedures including a patellectomy.  He said he was told 
that he had "joint mice."  The veteran reported that X-ray 
therapy was then carried out and he had become worse.  He 
said he now had instability in the knee causing frequent 
falls.  He stated that he had an arthrogram in 1971 and was 
told he had a tumor in the knee.  Examination reviewed a 1-
centimeter soft-tissue mass adjacent to the scar in the 
medial aspect of the knee.  The physician said this may be 
vascular in origin.  The physician said there was moderate 
quadriceps atrophy and that X-rays revealed multiple ossified 
fragments in the patellar bed.  The impression was:  (1) 
residuals of patellectomy, right; and (2) soft tissue tumor, 
type undetermined.  

In a progress note dated in late October 1979, the VA 
orthopedist said he reviewed the veteran's past records, but 
had been unable to locate the report of the 1971 arthrogram.  
He noted the veteran continued to have symptoms of traumatic 
arthritis of the right knee, following patellectomy.  
Examination of the right knee revealed slight increase in 
intra-articular fluid.  The quadriceps was weak, and there 
was crepitus on movement.  The physician said there was a 
small soft mass in the proximal end of the medial surgical 
incision, which had a history of varying size and changing 
color.  He said this probably was a local overgrowth of 
vascular tissue.  In an October 1979 X-ray report, the 
radiologist said X-rays of the right knee showed absence of 
normal patellar anatomy with replacement by multiple bone 
fragments.  

Other evidence added to the record includes an early 
February 1983 progress note from Kaiser Permanente in which 
the veteran was seen with a complaint of a lump on his right 
knee for the past year and which the veteran reported was 
growing bigger with some pain.  He was noted to have had his 
patella removed years earlier.  On examination of the right 
knee, the physician noted a cystic lump, 2.5 centimeters in 
diameter, on the patellar area.  No patella was palpable, and 
there was no skin discoloration.  The assessment was epidural 
cyst.  The late February 1983 note previously of record shows 
that the lump was removed at that time.  

Also added to the records was an AFIP consultation report 
dated in March 1983, which was received by VA in 
January 1997.  The report was addressed to a physician at 
Kaiser Foundation and stated the AFIP diagnosis was myxoid 
neurofibroma, right knee.  The report stated the diagnosis 
was indicated by the presence of uniform spindle cells 
separated by a richly myxoid matrix and numerous strands of 
birefringent collagen.  The report stated it was a benign 
lesion, which should be cured with local excision.  

Also added was an October 1983 Kaiser X-ray report of the 
right knee showing ossific bodies and/or calcifications in 
the region of the patellar tendon.  The radiologist said that 
otherwise the knee was unremarkable except for mild 
degenerative osteophytic lippings of the medial articular 
borders.  

Evidence added to the record includes a VA dermatology 
consultation report dated in June 1985.  The physician noted 
the veteran's history included an absent right knee joint and 
that he had had a myxoid neurofibroma removed from the right 
knee.  It was noted that he currently had a second lesion at 
the end of a knee scar.  Examination of the right knee 
revealed a bluish, soft papule, about 1.5 centimeters at the 
proximal end of the surgical scar.  The impression was 
neurofibromata.  

Also added was a Kaiser August 1985 progress note showing 
that the veteran was seen with complaints of a mass on the 
right knee, which he said had fluctuated in size for years.  
Examination revealed a soft large mass on the right knee, and 
the assessment was suspect neruofibromata.  

A December 1988 Kaiser orthopedics consultation referral form 
reported the veteran desires information concerning recurrent 
nodules on his right leg and thought the tumors were due to 
radiation damage to his leg years ago.  The consultation was 
scheduled for May 1989. 

A Kaiser Permanente orthopedic progress note dated in 
May 1989 shows the veteran complained of instability of his 
right knee without his brace along with complaints of pain 
and burning.  On examination, there was limitation of motion 
of the right knee and mild laxity.  The examiner noted soft 
tissue growths on the right knee.  The impression was status 
post patellectomy, right knee, rule out tumor, possible 
cruciate.  

In a June 1989 X-ray report from The Permanente Medical Group 
of X-rays of the right knee done in May 1989, the radiologist 
stated the patella was fragmented which may be due to a 
comminuted fracture or due to a multipartite patella.  He 
said there was a soft tissue irregularity in the medial 
supracondylar aspect of the knee, exact significance 
undetermined.  

In the report of an MRI (magnetic resonance imaging) study of 
the right knee from The Permanente Medical Group dated in 
June 1989 it is indicated that the question was whether there 
was a cartilaginous tumor in the anterior of the right knee.  
The radiologist's impression was:  (1) status post at least a 
partial patellectomy; abnormal signal is seen in the surgical 
bed but this is most likely secondary to the remote surgery; 
residual recurrent tumor cannot be completely excluded, but 
is less likely; (2) tear of posterior horn of medial 
meniscus; and (3) correlation with plain films will be 
illustrative in looking for residual patella.  

Records from Kaiser Foundation Hospital show the veteran was 
hospitalized in July 1989 and underwent surgery on the right 
knee including a partial medial menisectomy, partial anterior 
synovectomy, and excision of a soft tissue tumor of the right 
knee.  The operation report states the tumor was a one by two 
centimeter soft tissue mass on the superior medial border of 
the right knee.  A July 1989 pathology report stated that 
microscopic examination of the right knee mass showed a 
benign spindle cell neoplasm consistent with a neurofibroma.  
The pathologist said that the myxoid background, which he 
said was described in a previous lesion from the same site, 
was not present in the present biopsy.  The pathologist said 
that malignant changes were not observed but that local 
recurrence was a possibility because the tumor extended to 
lateral as well as focally to deep surgical margins.  The 
diagnosis was neurofibroma, incompletely excised, skin right 
knee.  Outpatient records dated in August 1989 and 
September 1989 noted the veteran was doing well 
postoperatively.  

At a VA examination in May 1996, the veteran complained of 
right knee pain and said the knee gave out easily.  On 
examination, there was moderate laxity of the medial and 
anterior cruciate ligaments and mild laxity of the lateral 
collateral ligament.  May 1996 X-rays of the right knee 
showed there had been an apparent patellectomy with the 
presence of multiple coalescent rounded osteochondral 
densities in the region of the removed patella and 
subadjacent patellar ligament.  There was mild narrowing of 
the medial joint compartment.  The impression was status 
post-operative, patellectomy, with mild degenerative joint 
disease, medial compartment.  

A Kaiser Permanente patient progress record shows the veteran 
was seen by orthopedics in January 1997 at which time his 
current complaint was right knee pain since 1952.  He gave a 
history of a right knee injury in service with a partial 
patellectomy at that time.  He said he underwent subsequent 
surgery with a patellectomy and following that developed some 
residual bone formation and heterotopic ossification.  He 
reported that he underwent radiation therapy and said this 
actually made the bone bigger.  He said that since then he 
had been bothered by right knee pain and had also developed 
neurofibroma.  He had also undergone arthroscopy with 
resection of a loose body.  On examination, there was 
patellofemoral crepitus and tenderness along the 
patellofemoral joint.  Examination of the soft tissues of the 
right knee showed multiple surgical scars.  There was a small 
ballottable cyst over the infrapatellar region.  It was noted 
that X-rays showed heterotopic ossification after previous 
patellectomy.  The assessment was:  (1) right knee 
heterotopic ossification, status post patellectomy with 
patellofemoral chondromalacia; and (2) right knee 
asymptomatic neurofibroma, recurrent.  The physician said 
there would be no significant benefit from resection of the 
heterotopic ossification or the neurofibroma.  

At a VA examination in May 1997 the veteran was noted to have 
a history of a right knee injury in service with an operation 
on his knee to remove a piece of the right patella.  The 
examiner said that in 1950, the veteran had a growth of some 
type on the right knee but the records were unclear.  The 
veteran reported radiation treatments to the knee to stop 
this growth in 1950.  The examiner said the history included 
removal of a keloid from the knee in 1972 and in 1983 a tumor 
of the right knee was resected at Kaiser and found to be a 
myxoid neurofibroma.   The examiner noted that a neurofibroma 
was again found when the veteran had arthroscopic surgery to 
the knee in 1989.  The examiner said the veteran had had 
recurrence of a soft tissue swelling over the knee and the 
question was whether this appeared to be a lipoma and whether 
it was due to radiation treatment or whether this was a 
recurrent tumor.  At the examination, the veteran reported 
constant right knee pain, loss of strength in the right knee, 
and difficulty ambulating.  On examination, the physician 
noted the veteran walked with a limp.  The right knee showed 
minimal soft tissue swelling, minimal tenderness, and 
limitation of flexion to 90 degrees.  The physician said he 
felt a soft tissue mass in the lower lateral quadrant of the 
patella, which he said was consistent with a lipoma.  The 
assessment included lipoma right knee and history of multiple 
sprains and strains to the right knee, status post patella 
resection.  The physician said those lipomas are not related 
to X-ray radiation as a causative agent for their appearance.  
He said he could find no evidence in the medical literature 
that lipomas are caused by radiation treatment.  

In a VA outpatient record dated in September 1997, the 
examiner said the veteran may have a residual/recurrence of 
his knee tumor, which he referred to as a nerve sheath tumor.  

At a VA examination in September 2002, the veteran was noted 
to have a history of a right knee injury in service followed 
by surgery and eventually complete removal of the patella.  
The veteran reported he had radiation treatment in a VA 
hospital sometime around 1950.  It was also noted he had a 
myxoid neurofibroma removed from the right knee in 1983 and 
since that time had had a recurrence of that fibroma in the 
same area.  The veteran stated it felt about the same.  He 
reported constant knee pain that increased with weight 
bearing.  He also reported problems with it giving out in the 
past and swelling.  The examiner described three scars on the 
medial aspect of the knee.  He said that on the lateral 
aspect of the right knee there was a 2-centimeter, soft, 
movable fibroma, which had a soft fluid-like consistency.  It 
was nontender to palpation.  The diagnosis was history of 
myxoid neurofibroma excision form the right knee, with 
recurrence.  The examiner said this was most likely a 
recurrence of the myxoid neurofibroma, with chromosomal 
cause, unlikely to be due to radiation treatment of the knee.  
September 2002 VA X-rays of the right knee showed mild 
narrowing of the medial joint compartment.  There were 
multiple bony fragments in the patellar bed, which the 
radiologist said were likely secondary to prior patellectomy 
and osteochondroma formation versus residual bone.  The 
impression was mild degenerative joint disease and evidence 
of prior patellar surgery.  

At the September 2002 VA examination, the examiner noted that 
the veteran was able to touch the palmar surface of his hands 
with his thumb, bilaterally, and had full range of motion of 
the thumbs of both hands.  September 2002 VA X-rays of the 
right thumb revealed soft tissue swelling over the 
metacarpophalangeal joint, and there was mild narrowing of 
the metacarpophalangeal joint.  

At a VA examination in March 2006, the physician noted the 
veteran's history of a right knee injury in service with 
surgery in 1943 to remove some foreign bodies.  He had 
another surgery with partial patellectomy in 1949 and finally 
a third surgery in 1949 when the remainder of the patella was 
removed and a chondromalacia-like tumor wad removed.  It was 
noted the veteran subsequently had apparent radiation therapy 
in an attempt to destroy the chondromalacia tumor cells.  It 
was also noted that he eventually had an operation in 1983 on 
his right knee to remove a neurofibromatous tumor at Kaiser 
Hospital.  The physician noted that the veteran believed that 
this tumor had gradually recurred.  The physician also stated 
that the veteran believes he has a neurofibroma and 
chondrosarcoma growing in his right knee.  He complained of 
right knee pain, weakness, stiffness, swelling, heat at 
times, redness, instability, locking, fatigue, and lack of 
endurance of the right knee.  At the examination, the 
physician noted limitation of motion of the right knee with 
weakness, easy fatigability, and lack of endurance with 
repetitive use.  The physician stated there was a soft tissue 
swelling that had the consistency of a cyst or lipoma over 
the right lateral joint line measuring approximately 2 
centimeters.  

At the March 2006 VA examination, the physician noted the 
veteran's history of a right thumb crush facture in service 
in December 1942.  He underwent hospitalization and had a 
surgical procedure for a compound fracture of the terminal 
phalanx of the right thumb.  The veteran reported that he 
initially had no nail growth for more than 10 years after the 
injury of the right thumb and that the nail eventually grew 
back with abnormal growth.  The veteran said he does not have 
chronic right thumb pain and that his thumb hurts only if he 
has a direct hit to it.  He denied weakness, stiffness, 
swelling, heat, redness, instability, locking, fatigue, or 
lack of endurance of the thumb.  He said he has hang nails on 
each side of the thumb that grow out, catch at times, and 
sometimes tear.  He said he has to keep them cleaned out.  He 
reported that unless he hits the thumb, he does not have a 
flare-up of pain, nor does it limit his daily activities.  
The veteran reported that he is currently retired but that 
the thumb had no restrictions on his ability to perform in 
his work in construction management other than if he directly 
hit the thumb, say with a hammer.  He said his thumb has no 
functional impact on his daily activities.  

At the March 2006 VA examination, the physician stated 
examination of the right hand showed full joint function of 
all finger joints.  There was no tenderness to palpation of 
any bone or joint in the right hand.  There was full range of 
motion of the right thumb, and the veteran could oppose all 
fingertips to the thumb.  He could perform a full fist, and 
all fingers touched the proximal flexor palmar crease.  Grip 
strength was 5/5 in the right hand.  There was no loss of 
range of motion of the right thumb due to pain on repetitive 
use or flare-up of pain.  There was no excess fatigability, 
weakness, lack of endurance or incoordination of the right 
thumb.  The physician said pain had primary functional impact 
on the veteran's right thumb.  The diagnosis was status post 
right thumb crush fracture with abnormal nail growth.  

Soft tissue growths

Service connection-in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 3.310(a) 
(2008).  Amendment of 38 C.F.R. § 3.310, which became 
effective October 10, 2006, provides for the award of 
secondary service connection based on aggravation of a 
nonservice-connected disability by a service-connected 
disability. See 38 C.F.R. § 3.310(b).  

In order to prevail on the merits of the issue of secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Finality/new and material evidence

Generally, a claim that has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed. 
38 U.S.C.A. § 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

As relevant in this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

As was noted in the section above, evidence added to the 
record includes copies of evidence previously of record and 
is obviously not new.  Although some of the medical records 
added to the claims file since the January 1984 decision were 
not previously of record, they are cumulative in the sense 
that they do no more than confirm a prior diagnosis.  The 
primary example of this is the March 1983 AFIP consultation 
report added to the record in January 1997 but to which 
reference was made in an April 1983 private medical record 
that was in the claims file at the time of the January 1984 
RO decision.  The March 1983 AFIP report is cumulative of the 
April 1983 pathology report in that it reports the same 
diagnosis of myxoid neurofibroma, right knee.  

The Board, however, finds that other evidence added to the 
record is both new and material to reopen the claim.  For 
example, although the evidence previously of record included 
a hospital summary pertaining to hospitalization from 
September 1972 to October 1972 and in which reference was 
made to superficial cutaneous nodules on the right knee at 
the site of surgical scar and it was said that a 
dermatologist's impression was possible keloid, evidence 
added to the record includes not only the report of the 
October 1972 dermatology consultation during hospitalization, 
it also includes a December 1972 consultation report and 
pathology report documenting excision of a lesion from the 
right knee and diagnosis of neurofibroma.  The implication is 
that the first documented neurofibroma was in or near a 
surgical scar related to the service-connected post-operative 
right knee disability and other evidence also added to the 
record, which is also new, refers to recurrent neurofibromas 
in the right knee.  Although none of the medical evidence 
includes an explicit opinion that the recurrent right knee 
soft tissue growths, variously diagnosed as neurofibromas, 
are causally related to or have been aggravated by the 
veteran's service-connected post-operative residuals of the 
right knee, the Board finds the added evidence to be so 
significant that it must be considered in deciding the merits 
of the claim.  Further, the added evidence, which is more 
complete and comprehensive than that previously of record, 
contributes to a more complete picture the history of the 
soft tissue growths of the right knee, which is important in 
deciding the claim.  Because the evidence is both new and 
material, the claim may be, and is, reopened.  

Right thumb crush fracture

The issue before the Board is entitlement to an increased 
(compensable) rating for the veteran's service-connected 
right thumb crush fracture.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2008).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In deciding the veteran's claim, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether 
the veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.  

The RO has considered rating the veteran's right thumb crush 
fracture under the Diagnostic Code 5224, which concerns 
ankylosis of the thumb and has also considered the provisions 
of Diagnostic Code 5228 pertaining to limitation of motion of 
thumb.  The latter diagnostic code was added to the Rating 
Schedule during the course of the appeal and became effective 
August 26, 2002.  

The Court has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a subsequent precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA Rating Schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  The Board may, however, apply only 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000.  

As in effect both before and since August 26, 2002, 
Diagnostic Code 5224 provides a 10 percent rating for 
favorable ankylosis of the thumb and a 20 percent rating for 
unfavorable ankylosis of the thumb.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224.  A note added following that diagnostic 
code, and effective August 26, 2002, requires consideration 
of whether evaluation as amputation is warranted and whether 
an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  

Under Diagnostic Code 5228, which became effective August 26, 
2002, a noncompensable rating is warranted when there is 
limitation of motion of the thumb demonstrated by a gap of 
less than one inch (2.5 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
10 percent rating is warranted when there is a gap of one to 
two inches (2.5 cm. to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
20 percent rating requires a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228 (2008).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  

Considering the pertinent evidence in light of the above, the 
Board finds that a compensable rating is not warranted for 
the veteran's right thumb crush fracture at any time during 
the appeal period.  

As is indicated in the background section of this decision, 
the claims file includes voluminous medical records, 
including the veteran's medical records which document 
treatment for his right thumb crush fracture in service.  
Post service treatment records do not, however, mention of 
complaints or findings regarding the veteran's right thumb.  
The only medical evidence pertaining to his thumb consists of 
the reports the VA examinations in September 2002 and 
March 2006.  At the September 2002 VA examination, the 
veteran was able to touch the palmar surface of this right 
hand with his thumb and had full range of motion of the 
thumb.  Further, at the March 2006 examination, the veteran 
again exhibited full range of motion of the thumb, and the 
physician specifically noted that examination of the right 
hand showed full joint function of all fingers and there was 
no tenderness to palpation of any bone or joint of the right 
hand.  The veteran's only complaint was of hang nails on each 
side of the thumb that grow out, catch at times, and 
sometimes tear.  

The available evidence does not show, nor does the veteran 
contend, that he has at any time during the appeal period 
been unable to oppose his right thumb to touch all other 
fingers of the right hand, which is wholly consistent with 
the criteria for a noncompensable rating under Diagnostic 
Code 5228.  At no time has there been a showing of limitation 
of right thumb motion that would meet or approximate the 
criteria for a 10 percent rating under Diagnostic Code 5228, 
which requires a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  Further, on testing at the 
March 2006 examination, the physician specifically found 
there was no loss of range of motion of the right thumb due 
to pain on repetitive use or flare-up of pain, nor was there 
excess fatigability, weakness, lack of endurance or 
incoordination of the right thumb.  In the absence of any 
such findings, even with application of 38 C.F.R. § 4.40 and 
§ 4.45 and consideration the veteran's reports of pain in his 
right thumb if hit (the example he gave was being hit with a 
hammer) the Board cannot find for at any time during the 
rating period that the veteran's right thumb disability has 
met or approximated functional impairment warranting a 
compensable percent rating.  Therefore, even when all 
pertinent disability factors are considered, the veteran's 
right thumb disability does not more nearly approximate the 
criteria for a 10 percent rating under Diagnostic Code 5228.  

The Board has also considered the right thumb crush fracture 
under Diagnostic Code 5224, which as noted above pertains to 
ankylosis of the thumb.  At no time during the rating period 
does the evidence show, nor has the veteran contended, that 
he has experienced ankylosis of his right thumb.  Further, 
there is no evidence that his right thumb crush fracture has 
resulted in limitation of motion of the other digits of the 
right hand or interference with the overall function of the 
right hand, which are also for consideration under Diagnostic 
Code 5224.  Finally, as the evidence indicates the veteran's 
right thumb crush fracture produces no functional impairment, 
there is no basis for consideration of an amputation rating 
for the right thumb.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5224 (Note).  

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  The Board 
has considered whether a compensable rating might be assigned 
based on rating the deformed right thumb nail as analogous to 
a painful scar by invoking the provisions of 38 C.F.R. § 4.20 
(2008).  That regulation provides that when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Under the Rating 
Schedule, a superficial scar that is painful on examination 
warrants a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  In this case, although the veteran has reported 
he has hang nails that are painful when he pulls them out, 
this is not, in the Board's judgment, equivalent to a painful 
scar.  Further, the veteran reported to the physician who 
examined him in March 2006, that his right thumb did not 
interfere with his employment prior to his retirement, and he 
said his thumb has no functional impact on his daily 
activities.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of a 
compensable disability rating for the veteran's service-
connected right thumb crush fracture.  The benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for soft tissue growths, 
described as residuals of excision of a skin growth, right 
knee, is reopened, and to that extent only the appeal is 
granted.  

An increased (compensable) rating for right thumb crush 
fracture is denied.  



REMAND

The claim of entitlement to service connection for soft 
tissue growths, described as residuals of excision of a skin 
growth, right knee, having been reopened, it must be reviewed 
on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The record includes a Kaiser Permanente chronological list of 
clinic visits including visits between November 1994 and 
January 2001, received in March 2006.  That lists includes 
reference the January 1997 orthopedic visit noting a benign 
tumor in the right knee and also includes reference to two 
medicine clinic visits in September 1998 pertaining to a 
right knee tumor, neurofibroma.  Although the claims file 
includes a report of the January 1997 orthopedic clinic 
visit, it does not include actual reports of the 
September 1998 visits pertaining to a right knee tumor, 
neurofibroma.  As those records may be pertinent to the 
service connection claim, the veteran should be requested to 
provide release authorization for the records, and action 
should be taken to attempt to obtain them.  See 38 C.F.R. 
§ 3.159.  

In addition, it is the judgment of the Board that a VA 
examination and medical opinion would facilitate its decision 
regarding the merits of the service connection claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the veteran and request that 
he provide release authorization for 
medical records from Kaiser Permanente in 
Sacramento, California, for treatment or 
evaluation he received for a right knee 
tumor on September 9, 1998, and treatment 
or evaluation he received for a 
neurofibroma on September 28, 1998.  Take 
action to obtain the requested records 
and associate them with the claims file.  

2.  Then, arrange for a VA examination of 
the veteran by an appropriate specialist 
to determine the onset and etiology of 
the veteran's soft tissue growths of the 
right knee, including recurrent 
neurofibromas.  All indicated studies 
should be performed.  After careful 
review of the record, to include 
historical medical records pertaining to 
whether the growths originated in 
surgical scars on the right knee, the 
specialist is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that the veteran's soft tissue 
growths of the right knee, including  
recurrent neurofibromas, have been caused 
or chronically worsened by the veteran's 
service-connected post-operative right 
knee disability, including, but not 
limited to, associated scarring.  

The examiner is requested to provide an 
explanation of the rationale for any 
opinion.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

3.  Then, after completion of any other 
development indicated by the state of the 
record, adjudicate, on a de novo basis, 
the issue of entitlement to service 
connection for recurrent soft tissue 
growths of the right knee as secondary to 
the veteran's service-connected post-
operative right knee disability.  If the 
benefit sought on appeal is denied, issue 
an appropriate supplemental statement of 
the case and provide the veteran and his 
representative an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


